       CASE 0:18-cv-00070-PJS-HB Document 50 Filed 12/14/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


  CHRISHAWN JOHNSON and GAVIN                         Court File No. 0:18-cv-00070-PJS-HB
  BRANDT, individually and on behalf of all
  similarly situated individuals,

                       Plaintiffs,                     PLAINTIFFS’ MOTION FOR
                                                         APPROVAL OF FLSA
  v.                                                        SETTLEMENT
  THOMSON REUTERS d/b/a FINDLAW,

                       Defendant.


       Plaintiffs, Chrishawn Johnson and Gavin Brandt, individually and on behalf of all

similarly situated individuals (collectively, the “Plaintiffs”), by and through their

undersigned counsel, hereby respectfully submit this Motion to Approve the FLSA

Settlement. Specifically, Plaintiffs move for an order granting approval of the Parties’

settlement agreement and release of claims under the Fair Labor Standards Act

(“Settlement Agreement”). In support of this Motion, Plaintiffs have filed concurrently

herewith a Memorandum in Support of Motion for Approval of FLSA Settlement.

       As more fully discussed in the accompanying memorandum, Plaintiffs respectfully

submit that the settlement, as set forth in the Settlement Agreement, is a fair and reasonable

resolution of a bona fide dispute between the Parties and is in the best interest of the

Plaintiffs and members of the Collective Group, and that requirements of approval have

been satisfied.

       The terms of the settlement are fully set forth within the Settlement Agreement and

Release, which is filed as an exhibit to the declaration of Shawn J. Wanta. By and through
       CASE 0:18-cv-00070-PJS-HB Document 50 Filed 12/14/18 Page 2 of 2



this Motion, Plaintiffs respectfully request that the Court approve the settlement of the

FLSA claims, which is necessary for there to be a valid and enforceable release.

       For the reasons discussed and addressed in the memorandum, Plaintiffs respectfully

requests an Order approving the Settlement Agreement between the Parties as the

settlement agreement is fair, reasonable, adequate, and in the best interests of the Parties.


Dated: December 14, 2018                 Respectfully submitted,

                                         s/Shawn J. Wanta
                                         Shawn J. Wanta
                                         Bar No. 389164
                                         Christopher D. Jozwiak
                                         Bar No. 386797
                                         Scott A. Moriarity
                                         Bar No. 321977
                                         Attorneys for Plaintiffs
                                         BAILLON THOME JOZWIAK & WANTA LLP
                                         100 South Fifth Street, Suite 1200
                                         Minneapolis, MN 55402
                                         Telephone: (612) 252-3570
                                         Fax: (612) 252-3571
                                         sjwanta@baillonthome.com
                                         cdjozwiak@baillonthome.com
                                         smoriarity@baillonthome.com




                                              2
